FIFTH DIVISION
                               MCFADDEN, P. J.,
                             GOBEIL and PINSON, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                        May 2, 2022




In the Court of Appeals of Georgia
 A22A0206. ROGERS v. THE STATE.

      PINSON, Judge.

      Curtis Lee Rogers tried to make payments with two fraudulent money orders

and was later caught with a fraudulent check. He was convicted of three counts of

forgery. He now appeals pro se and contends that (1) the State did not prove the

essential elements of forgery because he did not use a fictitious name on either the

money orders or the check; (2) the trial court erred by failing to instruct the jury that

first-degree forgery requires using a fictitious name; (3) the prosecutor improperly

referred to him as a “con man” during her closing argument; and (4) his counsel

rendered constitutionally ineffective assistance by failing to object to the prosecutor’s

remark. Each contention fails. The State did not need to prove that Rogers used a

fictitious name because that is not an essential element of first-degree forgery. For the
same reason, the trial court’s jury instructions on the elements of forgery were not

error. As for the prosecutor’s “con man” remark, Rogers waived appellate review by

failing to object at trial. And even assuming counsel was deficient for not objecting

to that remark, Rogers cannot show that he was prejudiced by counsel’s failure to

object because the evidence against him was overwhelming.

                                    Background

      In August 2014, Rogers tried to make two payments using fraudulent money

orders that displayed the routing number of the Federal Reserve Bank of Atlanta. The

recipients of the fraudulent payments grew suspicious and informed the police. When

Rogers was arrested, he had in his possession a checkbook containing multiple

checks, including one made out to Liberty National that purported to draw from an

account at the Federal Reserve Bank of Atlanta. Rogers did not have an account at the

Federal Reserve Bank of Atlanta, and he did not have authority to use its routing

number. And the Bank does not distribute personal checks to individuals. Rogers was

indicted on two counts of first-degree forgery (for the money orders) and one count

of third-degree forgery (for the Liberty National check).




                                         2
         At trial, Rogers had counsel, but also acted as his own “co-counsel.”1 The

defense rested without presenting evidence. During closing arguments, the prosecutor

repeatedly referred to Rogers as a “con man” who had “tried to con a lot of people.”

Neither Rogers nor his counsel objected to these remarks. Rogers presented his own

closing argument. He did not deny that he prepared and presented the money orders

or the check, but he argued that doing so was not forgery because he used his own

name and because he had a right as a citizen of the United States to “resolve [his]

debt.”

         The trial court instructed the jury as follows:

         A person commits the offense of Forgery in the First Degree when, with
         the intent to defraud, he or she knowingly makes or possesses any
         writing, other than a check, in such manner that the writing [as] made
         purports to have been made by authority of one who did not give such
         authority and utters or delivers such writing.


Neither Rogers nor his counsel objected to this instruction. Rogers was convicted of

all counts, and he now appeals pro se.


         1
        See Hance v. Kemp, 258 Ga. 649, 650 (1) (373 SE2d 184) (1988) (“although
a defendant may not insist on acting as co-counsel, the trial court may . . . allow him
to do so”); Weldon v. State, 247 Ga. App. 17, 22 (2) (a) (543 SE2d 56) (2000) (trial
courts have discretion to allow criminal defendants to act as co-counsel at trial).

                                             3
                                      Discussion

      1. Rogers contends that the State did not prove every essential element of first-

degree forgery because it did not prove he used a fictitious name. We evaluate the

sufficiency of evidence by determining whether a rational trier of fact could have

found the defendant guilty beyond a reasonable doubt, viewing the evidence in the

light most favorable to the verdict. Johnson v. State, 312 Ga. 481, 487 (2) (863 SE2d

137) (2021).

      Here, Rogers’ sufficiency claim fails because the use of a fictitious name is not

an essential element of forgery in the first degree. That offense is defined as

“knowingly mak[ing], alter[ing], or possess[ing] any writing, other than a check, in

a fictitious name or in such manner that the writing as made . . . purports to have been

made . . . by authority of one who did not give such authority and utters or delivers

such writing.” OCGA § 16-9-1 (b) (emphasis added). Here, the fraudulent orders used

the Bank’s routing number , and a Bank employee testified that Rogers had no

authority to use the Bank’s routing number. That evidence authorized a conviction

for first-degree forgery based on Rogers’ possession and delivery of fraudulent

money orders that “purport[ed] to have been made . . . by authority of” the Federal



                                           4
Reserve Bank of Atlanta without the Bank having “give[n] such authority.” See

OCGA § 16-9-1 (b).

      2. Rogers contends that the trial court’s jury instruction on first-degree forgery

was error because it did not specify that the jury must find that he used a fictitious

name to convict on that charge. We review that instruction for plain error because

Rogers did not object to it below, see Vasquez v. State, 306 Ga. 216, 225 (2) (830

SE2d 143) (2019), and we find no such error. Again, the use of a fictitious name is

not an essential element of first-degree forgery, and the trial court’s instruction on the

first-degree forgery charge closely tracked the relevant statutory language. See

OCGA § 16-9-1 (b). .

      3. Rogers contends that the prosecutor acted improperly by referring to him as

a “con man” during her closing argument. Neither Rogers nor his counsel objected

to the closing argument at trial, so he has waived appellate review of the argument.

See Walker v. State, 312 Ga. 232, 236-37 (2) (862 SE2d 285) (2021) (defendant

waived appellate review of prosecutor’s closing argument when he failed to object

at trial); Kendricks v. State, 359 Ga. App. 133, 137 (2) (855 SE2d 652) (2021) (same).

      4. Finally, Rogers contends that his counsel was ineffective for failing to object

when the prosecutor referred to him as a “con man” during her closing argument.

                                            5
Rogers may not raise this claim because he acted as his own co-counsel at trial.

“[W]hen a criminal defendant elects to represent himself, either solely or in

conjunction with representation or assistance by an attorney, he will not thereafter be

heard to assert a claim of ineffective assistance of counsel with respect to any stage

of the proceedings wherein he was counsel.” Mullins v. Lavoie, 249 Ga. 411, 412

(290 SE2d 471) (1982); see Madison v. State, 329 Ga. App. 856, 868-69 (5) (766

SE2d 206) (2014) (declining to consider claim of ineffective assistance where

defendant acted as co-counsel with his retained attorney before and during his trial).

Cf. Hance, 259 Ga. at 650 (1) (defendant who acted as his own co-counsel could

assert claim of ineffective assistance where counsel and trial court had told defendant

he was not waiving such a claim by acting as his own co-counsel, and where the

claim related to the performance of counsel before defendant elected to act as his own

co-counsel).

      Even if Rogers could assert an ineffectiveness claim, the claim would fail. To

prevail on a claim of ineffective assistance, a defendant must show not only that

counsel’s performance was deficient but also that the deficient performance

prejudiced the defense. Stafford v. State, 312 Ga. 811, 819 (3) (a) (865 SE2d 116)

(2021)(citing Strickland v. Washington, 466 U. S. 668, 687 (III) (104 SCt 2052, 80

                                          6
LEd2d 674) (1984). Put simply, Rogers could not establish prejudice given the clear

evidence of his guilt. See, e. g., Walker, 312 Ga. at 242 (4) (c) (iv) (concluding that

the defendant could not show prejudice when counsel failed to object during

prosecutor’s closing argument, in light of “all the evidence presented” and the

“isolated nature” of the remark).

      Judgment affirmed. McFadden, P. J., and Gobeil, J., concur.




                                          7